DETAILED ACTION

Claim status

This action is in response to applicant filed on 05/09/2022.
Claims 1, 3, 8, 10, 15, 16, 17, 19 and 20 have been amended.
Claims 4, 11 and 18 have been cancelled.
Claims 1-3, 5-10, 12-17 and 19-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 05/09/2022, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7, 9-17, 19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a wearable article for a performance capture system, the wearable article comprising: one or more regions, wherein the one or more regions are configured to be worn on at least a portion of a body of a user, and wherein at least one of the one or more regions are configured to hold performance capture equipment in predetermined positions; a plurality of mounting mechanisms coupled to the one or more regions for mounting reference markers to be used for position determination; and a plurality of fastening mechanisms coupled to the one or more regions for fastening devices and accessories for controlling the reference markers, wherein at least one fastening mechanism of the plurality of fastening mechanisms comprises: a flap having a first edge and a second edge, wherein the first edge is fixed to a first region of the one or more regions, wherein the second edge is detachably coupled to a second region of the one or more regions, and wherein the second edge is detachable to enable the user to put on and take off the wearable article; and a strap for removably fastening at least one controller device for controlling the reference markers.

The closest prior art of record is Moreau et al. (US 10,549,179) where it teaches a wearable article for a performance capture system, the wearable article comprising: one or more regions, wherein the one or more regions are configured to be worn on at least a portion of a body of a user, and wherein at least one of the one or more regions are configured to hold performance capture equipment in predetermined positions; a plurality of mounting mechanisms coupled to the one or more regions for mounting reference markers to be used for position determination; and a plurality of fastening mechanisms coupled to the one or more regions for fastening devices and accessories for controlling the reference markers. However, the cited reference fail to individually disclose, or suggest when combined, wherein at least one fastening mechanism of the plurality of fastening mechanisms comprises: a flap having a first edge and a second edge, wherein the first edge is fixed to a first region of the one or more regions, wherein the second edge is detachably coupled to a second region of the one or more regions, and wherein the second edge is detachable to enable the user to put on and take off the wearable article; and a strap for removably fastening at least one controller device for controlling the reference markers.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein at least one fastening mechanism of the plurality of fastening mechanisms comprises: a flap having a first edge and a second edge, wherein the first edge is fixed to a first region of the one or more regions, wherein the second edge is detachably coupled to a second region of the one or more regions, and wherein the second edge is detachable to enable the user to put on and take off the wearable article; and a strap for removably fastening at least one controller device for controlling the reference markers in combination with the recited structural limitations of the claimed invention.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689